Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Blackstock Federal Constructors, LLC,                  Appeal from the 202nd District Court of
 Appellant                                              Bowie County, Texas (Tr. Ct. No. 16C1748-
                                                        202). Memorandum Opinion delivered by
 No. 06-17-00096-CV         v.                          Justice Moseley, Chief Justice Morriss and
                                                        Justice Burgess participating.
 Ultimate Group, LLP, Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment of the trial court and remand the cause for further
proceedings.
       We further order that the appellee, Ultimate Group, LLP, pay all costs of this appeal.


                                                       RENDERED FEBRUARY 15, 2018
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk